Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 6, 2021

                                       No. 04-20-00304-CV

             1776 ENERGY PARTNERS, LLC and 1776 Energy Operators, LLC,
                                 Appellants

                                                 v.

                  MARATHON OIL EF, LLC and Marathon Oil EF II, LLC,
                                   Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 17-02-00033-CVK
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER
       In this cross-appeal, on April 5, 2021, appellees/cross-appellants Marathon Oil EF LLC
and Marathon Oil EF II LLC (collectively, “Marathon”) filed a motion to extend the time to file
opening briefs and to adopt a consolidated briefing schedule. Appellants/cross-appellees 1776
Energy Partners, LLC and 1776 Energy Operators, LLC (collectively, “1776”) oppose the
motion. On May 3, 2021, Marathon and 1776 filed a joint notice, in which they agree and
confirm that the reporter’s record appears complete.

        Marathon’s motion is GRANTED IN PART. It is ORDERED that 1776’s opening brief
is due on July 1, 2021. It is further ORDERED that Marathon’s combined response brief and
opening brief is due thirty days after the filing of 1776’s opening brief. It is further ORDERED
that 1776’s combined reply brief and response brief is due thirty days after the filing of
Marathon’s combined response brief and opening brief. It is further ORDERED that Marathon’s
reply brief is due fifteen days after the filing of 1776’s combined reply brief and response brief.

        This order does not limit the parties from seeking extensions of time to file their briefs or
for increases to word limitations.


                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court